      Case 21-11158-mdc      Doc 14    Filed 06/11/21 Entered 06/11/21 13:21:49       Desc Main
                                      Document      Page 1 of 10




                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF PENNSYLVANIA


In re: Julia J. Chung                                   :               Case No.: 21-11158-MDC


      Debtor(s)                                         :               Chapter 13

                                        Chapter 13 Plan


   Original
   Amended


Date: 06/11/2021

                          THE DEBTOR HAS FILED FOR RELIEF UNDER
                           CHAPTER 13 OF THE BANKRUPTCY CODE

                                YOUR RIGHTS WILL BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan,
which contains the date of the confirmation hearing on the Plan proposed by the Debtor. This
document is the actual Plan proposed by the Debtor to adjust debts. You should read these papers
carefully and discuss them with your attorney. ANYONE WHO WISHES TO OPPOSE ANY
PROVISION OF THIS PLAN MUST FILE A WRITTEN OBJECTION in accordance with Bankruptcy
Rule 3015 and Local Rule 3015-4. This Plan may be confirmed and become binding, unless a
written objection is filed.

               IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
              MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                           NOTICE OF MEETING OF CREDITORS.


Part 1: Bankruptcy Rule 3015.1(c) Disclosures



   Plan contains non-standard or additional provisions – see Part 9
   Plan limits the amount of secured claim(s) based on value of collateral – see Part 4
   Plan avoids a security interest or lien – see Part 4 and/or Part 9
        Case 21-11158-mdc         Doc 14    Filed 06/11/21 Entered 06/11/21 13:21:49   Desc Main
                                           Document      Page 2 of 10




Part 2: Plan Payment, Length and Distribution – PARTS 2(c) & 2(e) MUST BE COMPLETED IN
EVERY CASE


        § 2(a)(1) Initial Plan:
               Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $ 21,600.00
               Debtor shall pay the Trustee $ _$600.00__ per month for _36_ months.


  Other changes in the scheduled plan payment are set forth in § 2(d)

        § 2(a)(2) Amended Plan:
        Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $_

       The Plan payments by Debtor shall consists of the total amount previously paid ($____) added
to the new monthly Plan payments in the amount of $ ______beginning ___(date) for ___months.
  Other changes in the scheduled plan payments are set forth in § 2(d)

       § 2(b) Debtor shall make plan payments to the Trustee from the following sources in
addition to future wages (Describe source, amount and date when funds are available, if
known):

        § 2(c) Alternative treatment of secured claims:
                 None. If “None” is checked, the rest of § 2(c) need not be completed.
               See § 7(c) below for detailed description

                 Sale of real property
               See § 7(c) below for detailed description


                 Loan modification with respect to mortgage encumbering property:
               See § 4(f) below for detailed description



        § 2(d) Other information that may be important relating to the payment and length of
Plan:
      Case 21-11158-mdc          Doc 14    Filed 06/11/21 Entered 06/11/21 13:21:49     Desc Main
                                          Document      Page 3 of 10




       § 2(e) Estimated Distribution:

            A. Total Priority Claims (Part 3)
               1. Unpaid attorney’s fees                                  $__________________
               2. Unpaid attorney’s costs                                 $__________________
               3. Other priority claims (e.g., priority taxes)            $__________________


            B. Total distribution to cure defaults § (4(b))               $______19,440.00___

            C. Total distribution on secured claims §§ (4(c) &(d))        $__________________
            D. Total distribution on unsecured claims (Part 5)            $_______        ____

                                             Subtotal                     $______19,440.00____

            E. Estimated Trustee’s Commission                             $_______ 2,160.00      _

            F. Base Amount                                                $____   21,600.00_____


Part 3: Priority Claims (Including Administration Expenses & Debtor’s Counsel Fees)


      § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full
unless the creditor agrees otherwise:

 Creditor                          Type of Priority               Estimated Amount to be Paid




       § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid
less than full amount.

            None. If “None” is checked, the rest of § 3(b) need not be completed.

         The allowed priority claims listed below are based on a domestic support obligation that has
been assigned to or is owed to a governmental unit and will be paid less than the full amount of the
claim. This plan provision requires that payments in § 2(a) be for a term of 60 months; see 11 U.S.C.
§ 1322(a)(4).

 Name of Creditor                                  Amount of Claim to be paid
       Case 21-11158-mdc            Doc 14    Filed 06/11/21 Entered 06/11/21 13:21:49        Desc Main
                                             Document      Page 4 of 10




Part 4: Secured Claims



       § 4(a) Secured claims not provided for by the Plan:
            None. If “None” is checked, the rest of § 4(a) need not be completed.


 Creditor                                                  Secured Property

     If checked, debtor will pay the creditor(s) listed
 below directly in accordance with the contract terms or
 otherwise by agreement.




     If checked, debtor will pay the creditor(s) listed
 below directly in accordance with the contract terms or
 otherwise by agreement.




       § 4(b) Curing default and maintaining payments
            None. If “None” is checked, the rest of § 4(b) need not be completed.

       The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition
arrearages; and, Debtor shall pay directly to creditor monthly obligations falling due after the
bankruptcy filing.

 Creditor          Description of    Current           Estimated      Interest Rate   Amount to be
                   Secured           Monthly           Arrearage      on Arrearage,   Paid to
                   Property and      Payment to be                    if applicable   Creditor by
                   Address, if       paid directly                    (%)             the Trustee
                   real property     to
                                     creditor by
                                     Debtor
 Select            Residence         $2858.78          TBD            n/a             TBD
 Portfolio
 Servicing,
 Hope USA,         Residence         TBD               TBD            n/a             TBD
 LLC
      Case 21-11158-mdc        Doc 14    Filed 06/11/21 Entered 06/11/21 13:21:49        Desc Main
                                        Document      Page 5 of 10




      § 4(c) Allowed secured claims to be paid in full: based on proof of claim or pre-
confirmation determination of the amount, extent or validity of the claim
         None. If “None” is checked, the rest of § 4(c) need not be completed.
        (1) Allowed secured claims listed below shall be paid in full and their liens retained
until completion of payments under the plan.

       (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed
to determine the amount, extent or validity of the allowed secured claim and the court will make its
determination prior to the confirmation hearing.

      (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a
general unsecured claim under Part 5 of the Plan or (B) as a priority claim under Part 3, as
determined by the court.

       (4) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11
U.S.C. § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant
included a different interest rate or amount for “present value” interest in its proof of claim or
otherwise disputes the amount provided for “present value” interest, the claimant must file an
objection to confirmation.

      (5) Upon completion of the Plan, payments made under this section satisfy the allowed
secured claim and release the corresponding lien.

 Name of           Description of   Allowed         Present          Dollar           Total
 Creditor          Secured          Secured         Value            Amount           Amount to
                   Property         Claim           Interest         of Present       be paid
                   and Address,                     Rate             Value Interest
                   if real
                   property




       § 4(d) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506
            None. If “None” is checked, the rest of § 4(d) need not be completed.

       The claims below were either (1) incurred within 910 days before the petition date and secured
by a purchase money security interest in a motor vehicle acquired for the personal use of the
debtor(s), or (2) incurred within 1 year of the petition date and secured by a purchase money security
interest in any other thing of value.
      Case 21-11158-mdc         Doc 14    Filed 06/11/21 Entered 06/11/21 13:21:49             Desc Main
                                         Document      Page 6 of 10



      (1) The allowed secured claims listed below shall be paid in full and their liens retained until
completion of payments under the plan.

        (2) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11
U.S.C. § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant
included a different interest rate or amount for “present value” interest in its proof of claim, the court
will determine the present value interest rate and amount at the confirmation hearing.



 Name of Creditor       Collateral            Amount of Claim       Present Value          Estimated total
                                                                    Interest               payments
                                                                    %                      $
                                                                    %                      $

       § 4(e) Surrender
            None. If “None” is checked, the rest of § 4(e) need not be completed.

       (1) Debtor elects to surrender the secured property listed below that secures the creditor’s claim.

       (2) The automatic stay under 11 U.S.C. § 362(a) and 1301(a) with respect to the secured property
terminates upon confirmation of the Plan.

       (3) The Trustee shall make no payments to the creditors listed below on their secured claims.


 Creditor                                            Secured Property




       § 4(f) Loan Modification
            None. If “None” is checked, the rest of § 4(f) need not be completed.

       (1) Debtor shall pursue a loan modification directly with __, or its successor in interest or its
current servicer (“Mortgage Lender”), in an effort to bring the loan current and resolve the secured
arrearage claim.

       (2) During the modification application process, Debtor shall make adequate protection
       payments directly to Mortgage Lender in the amount of $_ per month, which represents
       _monthly payment. Debtor shall remit the adequate protection payments directly to the
       Mortgage Lender.

         (3) If the modification is not approved by (date), Debtor shall either (A) file an amended Plan
to otherwise provide for the allowed claim of the Mortgage Lender; or (B) Mortgage Lender may seek
relief from the automatic stay with regard to the collateral and Debtor will not oppose it.
     Case 21-11158-mdc        Doc 14    Filed 06/11/21 Entered 06/11/21 13:21:49          Desc Main
                                       Document      Page 7 of 10




Part 5: General Unsecured Claims

      § 5(a) Separately classified allowed unsecured non-priority claims
           None. If “None” is checked, the rest of § 5(a) need not be completed.

Creditor              Basis for Separate    Treatment             Amount of Claim       Amount to be
                      Classification                                                    Paid




      § 5(b) Timely filed unsecured non-priority claims

      (1) Liquidation Test (check one box)

                 All Debtor(s) property is claimed as exempt.

                 Debtor(s) has non-exempt property valued at $ for purposes of § 1325(a)(4) and plan
      provides for distribution of $______________ to allowed priority and unsecured general creditors.

      (2) Funding: § 5(b) claims to be paid as follows (check one box):


                 Pro rata
                 100%
                 Other (Describe)




Part 6: Executory Contracts & Unexpired Leases


           None. If “None” is checked, the rest of § 6 need not be completed.

Creditor                             Nature of Contract or Lease          Treatment by Debtor Pursuant
                                                                          §365(b)
      Case 21-11158-mdc        Doc 14    Filed 06/11/21 Entered 06/11/21 13:21:49         Desc Main
                                        Document      Page 8 of 10



Part 7: Other Provisions




       § 7(a) General Principles Applicable to The Plan

       (1) Vesting of Property of the Estate (check one box)
                 Upon confirmation
                 Upon discharge

       (2) Subject to Bankruptcy Rule 3012, the amount of a creditor’s claim listed in its proof of claim
controls over any contrary amounts listed in Parts 3, 4 or 5 of the Plan.

       (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payments
under § 1326(a)(1)(B),(C) shall be disbursed to the creditors by the debtor directly. All other
disbursements to creditors shall be made by the Trustee.

       (4) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in which
Debtor is the plaintiff, before the completion of plan payments, any such recovery in excess of any
applicable exemption will be paid to the Trustee as a special Plan payment to the extent necessary to
pay priority and general unsecured creditors, or as agreed by the Debtor and the Trustee and
approved by the court.

      § 7(b) Affirmative duties on holders of claims secured by a security interest in debtor’s
principal residence

      (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to
such arrearage.

      (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition
mortgage obligations as provided for by the terms of the underlying mortgage note.

        (3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for
the sole purpose of precluding the imposition of late payment charges or other default-related fees
and services based on the pre-petition default or default(s). Late charges may be assessed on post-
petition payments as provided by the terms of the mortgage and note.

       (4) If a secured creditor with a security interest in the Debtor’s property sent regular statements
to the Debtor pre-petition, and the Debtor provides for payments of that claim directly to the creditor in
the Plan, the holder of the claims shall resume sending customary monthly statements.

       (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor
with coupon books for payments prior to the filing of the petition, upon request, the creditor shall
forward post-petition coupon book(s) to the Debtor after this case has been filed.
      Case 21-11158-mdc        Doc 14    Filed 06/11/21 Entered 06/11/21 13:21:49      Desc Main
                                        Document      Page 9 of 10



     (6) Debtor waives any violation of stay claim arising from the sending of statements and
coupon books as set forth above.

         § 7(c) Sale of Real Property
            None. If “None” is checked, the rest of § 7(c) need not be completed.

       (1) Closing for the sale of _______________________(the “Real Property”) shall be completed
within months of the commencement of this bankruptcy case (the “Sale Deadline”). Unless otherwise
agreed by the parties or provided by the Court, each allowed claim secured by the Real Property will
be paid in full under §4(b)(1) of the Plan at the closing (“Closing Date”).

         (2) The Real Property will be marketed for sale in the following manner and on the following
terms:
        (3) Confirmation of this Plan shall constitute an order authorizing the Debtor to pay at
settlement all customary closing expenses and all liens and encumbrances, including all § 4(b)
claims, as may be necessary to convey good and marketable title to the purchaser. However, nothing
in this Plan shall preclude the Debtor from seeking court approval of the sale of the property free and
clear of liens and encumbrances pursuant to 11 U.S.C. §363(f), either prior to or after confirmation of
the Plan, if, in the Debtor’s judgment, such approval is necessary or in order to convey insurable title
or is otherwise reasonably necessary under the circumstances to implement this Plan.

       (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within 24 hours
of the Closing Date.

       (5) In the event that a sale of the Real Property has not been consummated by the expiration
of the Sale Deadline:



Part 8: Order of Distribution


The order of distribution of Plan payments will be as follows:

         Level 1: Trustee Commissions*
         Level 2: Domestic Support Obligations
         Level 3: Adequate Protection Payments
         Level 4: Debtor’s attorney’s fees
         Level 5: Priority claims, pro rata
         Level 6: Secured claims, pro rata
         Level 7: Specially classified unsecured claims
         Level 8: General unsecured claims
         Level 9: Untimely filed general unsecured non-priority claims to which debtor has not objected

*Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States
Trustee not to exceed ten (10) percent.
      Case 21-11158-mdc      Doc 14    Filed 06/11/21 Entered 06/11/21 13:21:49        Desc Main
                                      Document     Page 10 of 10




Part 9: Non Standard or Additional Plan Provisions


   None. If “None” is checked, the rest of Part 9 need not be completed.




Part 10: Signatures

       By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certifies that this Plan
contains no nonstandard or additional provisions other than those in Part 9 of the Plan.


Date: 06/11/2021
                                                              /S/Eugene A. Camposano_______
                                                              Eugene A. Camposano, Esquire
                                                              1250 Germantown Pike
                                                              Suite 205
                                                              Plymouth Meeting, PA 19462
                                                              610-306-0626 / Fax 610-279-9390
                                                              camposanolaw@comcast.net
                                                              Attorney for Debtor(s)
